DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 12/20/2021.
Claims 1-36 are pending in the application. Claims 1, 5, 8-12, 14-16, 23-24 and 31-36 are currently amended. Claims 24-30 are previously withdrawn without traverse in response to the restriction requirement mailed 04/12/2019. Claims 37-38 are cancelled. The rest of the claims are previously presented. Claims 1-23 and 31-36 are hereby examined on the merits.


Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-23 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacs US Patent No. 6,033,705 (cited on the PTO-892 mailed 09/04/2020, hereinafter referred to as Isaacs) in view of Michailovic DE3622191 A1 (hereinafter referred to as Michailovic, original document and English translation relied upon for reference). 
Regarding claims 1-2, 5, 8, 11-15, 20, 22-23 and 31-36, Isaacs teaches a composition comprising a monoglyceride of C4-C24
Isaacs teaches the monoglyceride of a C4-C24 fatty acid, but is silent regarding the monoglyceride being 1-monoglyceride such as those recited in claims 1, 2, 5, 8, 12-13, 15, 20, 22 and 31-35, nor does Isaacs teach the composition comprises two different 1-monoglyceride of Formula I-B. 
Michailovic teaches a composition comprising a monoglyceride such as 2, 3-dihydroxypropan-1-yl-octadecanoate or 2, 3-dihydroxypropan-1-yl-palmitate; a salt of succinylated monoglyceride (English translation: page 4, para. 2-5; page 5, para. 2; Original document: page 5, the chemical formula). Michailovic teaches that the composition is mixed with water as the solvent to form an emulsion mixture (English translation, page 4, para. 5-6), and being used for treating (for example, by dipping or atomizing) a produce such as fruit and vegetable to protect the produce from spoilage so as to extend the storage time (page 4, para, 2).
Both Isaacs and Michailovic are directed to compositions comprising monoglyceride used for treating vegetable by dipping so as to protect the vegetable from spoilage. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Isaacs  by using 2, 3-dihydroxypropan-1-yl-octadecanoate or 2, 3-dihydroxypropan-1-yl-palmitate in the compositions of Isaacs because where Isaacs teaches using a monoglyceride of a C4-C24
It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included both 2, 3-dihydroxypropan-1-yl-octadecanoate and 2, 3-dihydroxypropan-1-yl-palmitate in the composition of Isaacs because as stated in MPEP 2144.06, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ1069, 1072 (CCPA 1980).
2,3-dihydroxypropan-1-yl-octadecanoate and 2,3-dihydroxypropan-1-yl-palmitate read on Formula I-B recited in claims 1, 8, 15 and 31-32, the compounds recited in claims 2, 5, 12-13, 20, 22 and 33-35, and are known to have different chain length as recited in claims 1, 11, 23 and 36.
Isaacs is silent regarding the amount of monoglyceride in the composition. However, Isaacs teaches that the monoglyceride should be in such an amount that it could effectively kill or prevent or inhibit the growth of food spoilage organism or pathogenic microorganism without detrimentally affecting the taste, texture, color, and odor of the foodstuff (column 4, line 4-14 and 32-36). Therefore, it would have been obvious to a skilled artisan to optimize the relative amount of the monoglyceride in the composition and arrive within the claimed concentration from the teaching of Isaacs so as to provide a composition that could effectively kill or prevent or inhibit the growth of food spoilage organism or pathogenic microorganism without detrimentally affecting the 
 	 
Regarding claims 3-4, 6 and 9-10, Michailovic teaches that an organic salt (e.g., the salt of succinylated monoglyceride) could be added to the composition so as to stabilize monoglyceride lipid when it is dispersed in a solvent such as water (English translation: page 4, bottom para.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Isaacs by including the salt of succinylated monoglyceride in the composition of Isaacs to stabilize the monoglyceride when the composition is dispersed in water.
Regarding claims 7 and 9, Isaacs teaches that a C4-C24 fatty acid, its monoglyceride, and C6-C14 fatty alcohols are all suitable in forming the composition for protecting the vegetable from spoilage (Abstract; claim 1). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included fatty acid and/or fatty alcohol in the composition of Isaacs for the reason that as stated in MPEP 2144.06, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Regarding claims 16-18, Isaacs teaches the composition is dissolved in a solvent to form a solution, but is silent regarding the solvent being water, ethanol, acetone, etc. Michailovic teaches that the composition comprising the monoglyceride is dispersed in water before being used to treat the vegetable (English translation, page 4, 
Michailovic further teaches that the composition after being mixed with water is further mixed with ethanol as the antiseptic (English translation, page 4, para.4-5; page 5, para. 6). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Isaacs by incorporating ethanol in the composition for antiseptic purpose. 
The ethanol is interpreted to read on “wherein the solvent comprises ethanol” for the reason that ethanol can certainly function as a solvent, and that the scope of the claim only requires the presence of ethanol in the final composition and the “solvent” is merely an intended use.
Regarding claim 19, Michailovic teaches that an organic salt (e.g., the salt of succinylated monoglyceride) could be added to the composition so as to stabilize monoglyceride lipid when it is dispersed in a solvent such as water (English translation: page 4, bottom para.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Isaacs by including the salt of succinylated monoglyceride in the composition of Isaacs to stabilize the monoglyceride in water. 
Regarding claim 21, Isaacs is silent regarding the concentration of the composition in the solution. However, given that Isaacs teaches that the monoglyceride on the surface of the foodstuff is in such an amount that it could effectively kill or 
Further, Michailovic teaches that the concentration of the composition in the solvent is 2.6-20%, which is roughly 26-200 mg/ml (English translation, page 4, para.4-5, the composition consists of 0.8-6.4 parts monoglyceride, 1.7-13.3 parts acetylated monoglyceride and 0.5-6.6 parts salt of succinylated monoglyceride). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Isaacs by including the concentration of composition as disclosed by Michailovic so as to suitably protect the vegetable.
This value overlaps with the concentration range recited in claim 21. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Response to Arguments
Applicant’s arguments filed 12/20/2021 regarding the 35 USC112 rejection of claims 37-38 are moot given that claims at issues are cancelled. 
Applicant’s arguments filed 12/20/2021 with respect to 35 USC103 over Michailovic have been considered but are moot over the new ground of rejection over Isaacs in view of Michailovic set forth in the instant office action (the new ground of rejection was necessitated by the amendment that the composition be free of diglycerides and triglycerides).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L./Examiner, Art Unit 1793    

/Nikki H. Dees/Primary Examiner, Art Unit 1791